Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 32-56 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts do not teach
“said bonding layer is retained between said barrier layer and said first insulating layer …, wherein said first insulating layer has at least a pin-like first channel extended to said N-type semiconductor layer and at least a pin-like second channel extended to said barrier layer, wherein a portion of said first insulating layer extends to said N-type semiconductor layer to define said pin-like first channel and exposes a portion of said N-type semiconductor layer therethrough and a portion of said first insulating layer extends to said barrier layer to define said pin-like second channel and exposes a portion of a surface of said barrier layer therethrough; … a first extended electrode pin formed and retained in said pin-like first channel and electrically connected with said N-type semiconductor layer, wherein said second extended electrode portion is formed on said first insulating layer and …a second extended electrode pin formed and retained in said pin-like second channel and electrically connected with said barrier layer; and an electrode set, which comprises an N-type electrode and a P-type electrode, wherein said N-type electrode is electrically connected with said first extended electrode portion and said P-type electrode is electrically connected with said second extended electrode portion” (claim 32) nor 
“said bonding layer is retained between said barrier layer and said first insulating layer …, wherein said first insulating layer has at least a channel which is a pin-like channel extended to an N-type semiconductor layer of said extended stacking layer and at least a second channel which is a pin-like channel extended to said barrier layer, wherein a portion of said first insulating layer extends to said N-type semiconductor layer to define said pin-like first channel and exposes a portion of said N-type semiconductor layer therethrough and a portion of said first insulating layer extends to said barrier layer to define said pin-like second channel and exposes a portion of a surface of said barrier layer therethrough; (f) forming a first extended electrode pin of said first extended electrode portion in said first channel of said first insulating layer when forming a first extended electrode portion on said first insulating layer, wherein said first extended electrode pin is electrically connected with said N-type semiconductor layer, and, correspondingly, forming a second extended electrode pin of said second extended electrode portion in said second channel of said first insulating layer when forming a second extended electrode portion on said first insulating layer, wherein said second extended electrode pin is electrically connected with said barrier layer” (claim 45).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899